Exhibit 10.2

 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (this “Agreement”) is made and entered into as of the
1st day of January, 2013, by and between Huntsman Corporation, a Delaware
corporation (the “Company”), and Peter R. Huntsman (the “Executive”).

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will enjoy the continued services of the Executive; and

 

WHEREAS, in order to accomplish this objective, the Board has caused the Company
to enter into this Agreement, in consideration of the payments and benefits set
forth herein.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.             Agreement Period.  This Agreement shall have a term of five years
commencing on the date of this Agreement (the “Effective Date”) and ending on
the fifth anniversary of such date, unless earlier terminated pursuant to
Section 2 (the “Severance Period”); provided, that, if a Change of Control (as
defined below) occurs prior to the fifth anniversary of the Effective Date, then
the Severance Period will end on the later to occur of (a) the fifth anniversary
of the Effective Date, and (b) the second anniversary of the date such Change of
Control occurs.

 

2.             Termination of Employment.

 

(a)           Death or Disability.  This Agreement shall terminate automatically
upon the Executive’s death during the Severance Period.  If a Disability (as
defined below) of the Executive has occurred during the Severance Period,
subject to Executive’s rights, if any, under the Family Medical Leave Act,
Americans with Disabilities Act or similar local, state or federal law, the
Company may give to the Executive a written Notice of Termination of its
intention to terminate the Executive’s employment.  In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”), provided, that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive’s duties.  For
purposes of this Agreement, “Disability” shall mean that the Executive is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

 

(b)           Reasonable Cause.  The Company may terminate the Executive’s
employment during the Severance Period for Reasonable Cause or without
Reasonable Cause.  For purposes of this Agreement, “Reasonable Cause” shall mean
any of the following, with respect to the Executive’s:

 

(i)            Gross negligence, fraud, dishonesty or willful violation of any
law or material violation of any significant Company policy committed in
connection with the position of the Executive with the Company or an affiliate;
or

 

--------------------------------------------------------------------------------


 

(ii)           Failure to substantially perform (whether as a result of a
medically determinable Disability or otherwise) the duties reasonably assigned
or appropriate to his position, in a manner reasonably consistent with prior
practice.

 

Provided, however, that the term “Reasonable Cause” shall not include ordinary
negligence or failure to act, whether due to an error in judgment or otherwise,
if the Executive has exercised substantial efforts in good faith to perform the
duties reasonably assigned or appropriate to his or her position.  Upon the
occurrence of any event described in Section 2(b)(i) or (ii), the Company may
terminate the Executive’s employment by giving the Executive a Notice of
Termination to that effect as provided in Section 2(d), describing in reasonable
detail the facts or circumstances giving rise to the Company’s right to
terminate the Executive’s employment.

 

(c)           Good Reason.  The Executive’s employment may be terminated during
the Severance Period by the Executive for Good Reason or without Good Reason. 
For purposes of this Agreement, “Good Reason” shall mean a voluntary termination
of employment by the Executive as a result of the Company or an affiliate making
a materially detrimental reduction or change to the job responsibilities or in
the current base compensation of the Executive, or changing the Executive’s
principal place of work by more than 50 miles from his principal place of work
in effect immediately prior to such change, which action has not been remedied
by the Company or an affiliate within 30 days following its receipt of written
notice from the Executive of such reduction or change.  Such notice from the
Executive must be given to the Company or an affiliate within 90 days following
the occurrence of such reduction or change and, if the Company or an affiliate
does not remedy such action within 30 days following receipt of such notice, the
Executive’s termination of employment shall be effective on the 31st day
following receipt of the notice by the Company or an affiliate.

 

(d)           Notice of Termination.  Any termination by the Company for
Disability, Reasonable Cause or without Reasonable Cause, or by the Executive
without Good Reason, shall be communicated by a Notice of Termination to the
other party hereto.  The notice of Good Reason described in Section 2(c) above
will constitute the Notice of Termination in the event the Executive terminates
employment for Good Reason.  For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (iii) other than with respect to a termination by the Executive
for Good Reason, if the Date of Termination (as defined below) is other than the
date of receipt of such notice, specifies the termination date (which date,
except for a termination of Executive’s employment due to a Disability, shall
not be more than 15 days after the giving of such notice or the date the
applicable cure period expires, whichever is later).  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Reasonable Cause
shall not waive any right of the Executive or the Company hereunder or preclude
the Executive or the Company from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

 

(e)           Date of Termination.  “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Reasonable Cause, or by
the Executive without

 

--------------------------------------------------------------------------------


 

Good Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, in each case, subject to Section 2(d),
(ii) if the Executive’s employment is terminated by the Company without
Reasonable Cause, the date on which the Company notifies the Executive of such
termination, (iii) if the Executive terminates his employment for Good Reason,
the date specified in Section 2(c), and (iv) if the Executive dies or incurs a
Disability, the date of death of the Executive or the Disability Effective Date,
as the case may be.  If the Executive is a member of the Board, any continuation
of the Executive’s service to the Company as a member of the Board on or after
the Executive’s termination of employment shall not result in any deferral of
the Date of Termination.  For purposes of determining the time of payment of any
severance payable pursuant to Section 3, the Date of Termination shall be the
date that the Executive’s employment with the Company terminates within the
meaning of Treasury Regulation § 1.409A-1(h)(ii).

 

3.             Obligations of the Company upon Termination.

 

(a)           Termination by the Company for Reasonable Cause, by Executive
other than for Good Reason or due to Executive’s Death or Disability.  If,
during the Severance Period, the Executive’s employment with the Company is
terminated by the Company for Reasonable Cause or due to the Executive’s death
or Disability, or by the Executive other than for Good Reason, the Company shall
have no further payment obligations to the Executive or his legal
representatives under this Agreement, other than for:

 

(i)            the sum of (A) the Executive’s Annual Base Salary earned but
unpaid through the Date of Termination, (B) the Annual Bonus for the fiscal year
ending immediately prior to the Date of Termination to the extent not
theretofore paid, and (C) any vacation pay accrued and unused through the Date
of Termination (collectively, the “Accrued Obligations”) within 15 days
following the Date of Termination; and

 

(ii)           to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive and/or the Executive’s family any other
amounts or benefits required to be paid or provided, or which the Executive
and/or the Executive’s family is eligible to receive, pursuant to this Agreement
and under any plan, program, policy or practice or contract or agreement of the
Company, including, without limitation, any compensation previously deferred by
the Executive (together with any accrued interest or earnings thereon) and
reimbursement for relocation and temporary living expenses, and business
expenses incurred prior to the Date of Termination, in each case, with such
amounts and benefits to be paid or provided in accordance with the terms of the
governing plan, program, policy, practice or agreement (“Other Benefits”).

 

(b)           Termination by the Company other than for Reasonable Cause or by
Executive for Good Reason.  If, during the Severance Period, the Executive’s
employment with Company is terminated by the Company for any reason other than
for Reasonable Cause or by the Executive for Good Reason, the Executive will be
entitled to (i) the Accrued Obligations and Other Benefits, payable in
accordance with Section 3(a), and (ii) the payments and benefits specified in
Section 3.2 of the Huntsman Executive Severance Plan (the “Severance Plan”) for
“Senior Executives” of the Company, subject to the terms and conditions of
Section 3.1(a) and (b) of the Severance Plan.

 

--------------------------------------------------------------------------------


 

(c)           Change of Control.

 

(i)            Notwithstanding any provision of this Agreement to the contrary,
in the event the Executive’s employment with Company is terminated by the
Company for any reason other than for Reasonable Cause or by the Executive for
Good Reason, in each case within two years following a Change of Control, then
the Executive shall be entitled to the following:

 

(A)          without duplication of any amount payable pursuant to
Section 3(b) above, the Company shall pay to the Executive (1) the Accrued
Obligations and Other Benefits and (2) a lump sum cash amount equal to 2.9 times
the Executive’s then current Annual Base Salary, in each case, payable beginning
on the next payroll date immediately following the 60th day following the Date
of Termination.

 

(ii)           If any payments or benefits to which the Executive is entitled
from the Company or any affiliate, by reason of, or in connection with, any
transaction that occurs after the Effective Date (collectively, the “Payments,”
which shall include, without limitation, the vesting of any equity awards or
other non-cash benefits) are, alone or in the aggregate, more likely than not,
if paid or delivered, to be subject to the tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any successor
provisions to that section, then the Payments (beginning with any Payment to be
paid in cash hereunder) shall be either (A) reduced (but not below zero) so that
the present value of such total Payments received by the Executive will be one
dollar ($1.00) less than three times the Executive’s “base amount” (as defined
in Section 280G(b)(3) of the Code) and so that no portion of such Payments
received by the Executive shall be subject to the excise tax imposed by
Section 4999 of the Code, or (B) paid in full, whichever of (A) or (B) produces
the better net after tax position to the Executive (taking into account any
applicable excise tax under Section 4999 of the Code and any other applicable
taxes).  The determination as to whether any Payments are more likely than not
to be subject to taxes under Section 4999 of the Code and as to whether
reduction or payment in full of the amount of the Payments provided hereunder
results in the better net after tax position to the Executive shall be made by
the Board and the Executive in good faith.

 

(d)           Release.  Notwithstanding any other provision in this Agreement to
the contrary, in consideration for receiving the payments and benefits described
in Section 3(c), the Executive hereby agrees to execute a release agreement in
the Company’s customary form within 50 days of the Date of Termination (the
“Release”).  If the Executive fails to properly execute and timely deliver the
Release (or revokes the Release), the Executive agrees that the Executive shall
not be entitled to receive the severance benefits described in Section 3(c)(i). 
For purposes of this Agreement, the Release shall be considered to have been
executed by the Executive if it is signed by the Executive’s legal
representative (in the case of the Executive’s incapacity due to physical or
mental illness) or on behalf of the Executive’s estate (in the case of the
Executive’s death).  Notwithstanding anything in this Section 3(c) to the
contrary, in the event Executive’s Date of Termination occurs within ninety (90)
days of the last day of the calendar year in which such date occurs, the Company
shall pay Executive the severance benefits

 

--------------------------------------------------------------------------------


 

described in Section 3(c)(i) on the next payroll date immediately following the
date the Release becomes irrevocable or, if later, the first pay date occurring
in the calendar year following the calendar year in which the Date of
Termination occurs (but in no event later than March 15 of the calendar year
following the calendar year in which the Date of Termination occurs).

 

(e)           Definitions.  For purposes of this Agreement, the following terms
shall be given the meanings set forth below:

 

(i)            “Annual Base Salary” shall mean the amount the Executive is
entitled to receive as salary on an annualized (12-month) basis, calculated as
of the Date of Termination or, if greater, before any reduction not consented to
by the Executive.

 

(ii)           “Annual Bonus” shall mean the actual bonus amount paid or payable
to the Executive for a given calendar year pursuant to the Company’s cash
performance bonus program as in effect from time to time.

 

(iii)          “Change of Control” shall mean the occurrence of any of the
following events:

 

(A)          The acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (1) the
then outstanding shares of common stock, $0.01 par value (“Stock”) of the
Company (the “Outstanding Stock”), or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); provided, however,
that for purposes of this Section 3(e)(iii)(A), the following acquisitions shall
not constitute a Change of Control: (a) any acquisition directly from the
Company, (b) any acquisition by the Company, (c) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company, or (d) any acquisition by an entity pursuant
to a transaction that complies with clause (1), (2), and (3) of
Section 3(e)(iii)(C) below.

 

(B)          Individuals who constitute the Incumbent Board cease for any reason
to constitute at least a majority of the Board.  For these purposes, “Incumbent
Board” means the portion of the Board constituted of the individuals who are
members of the Board as of the Effective Date and any other individual who
becomes a director of the Company after the Effective Date and whose election or
appointment to the Board or nomination for election by the stockholders of the
Company was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Incumbent Board.

 

--------------------------------------------------------------------------------


 

(C)          Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
an acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (1) the Outstanding Stock and
Outstanding Voting Securities immediately prior to such Business Combination
represent or are converted into or exchanged for securities which represent or
are convertible into more than 50% of, respectively, the then outstanding
ownership interests and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors or other
governing body, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (2) no person (excluding
any employee benefit plan (or related trust) of the Company or the entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding ownership
interests of the entity resulting from such Business Combination or the combined
voting power of the then outstanding voting securities of such entity, except to
the extent that such ownership of Huntsman Corporation existed prior to the
Business Combination, and (3) at least a majority of the members of the board of
directors or other governing body of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination.

 

(D)          Approval by the stockholders of Huntsman Corporation of a complete
liquidation or dissolution of Huntsman Corporation.

 

4.             Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement. Neither the
Executive nor the Company shall be liable to the other party for any damages in
addition to the amounts payable under Section 3 hereof arising out of the
termination of the Executive’s employment prior to the end of the Severance
Period, except where awarded in connection with a breach by the Company of
Section 3 or of another Company plan, program or arrangement in which the
Executive participates.

 

5.             Successors.

 

(a)           This Agreement is personal to the Executive and, without the prior
written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 

--------------------------------------------------------------------------------


 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and permitted assigns.  This Agreement shall not
be assignable by the Company without the prior written consent of the Executive,
except as provided in Section 5(c).

 

(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, pursuant to a Change of Control or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

 

6.             Effect of Agreement on Other Benefits.  The existence of this
Agreement shall not prohibit or restrict the Executive’s entitlement to full
participation in the executive compensation, executive benefit and other plans
or programs in which executives or employees of the Company are eligible to
participate; provided, that, Executive shall not be eligible to be a
“Participant” in the Severance Plan during the period this Agreement is in
effect.

 

7.             Miscellaneous.

 

(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Utah, without reference to principles of conflict
of laws.  The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.  This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

 

(b)           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or sent by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

At the address in the Company’s records

 

 

If to the Company:

Huntsman Corporation

 

500 Huntsman Way

 

Salt Lake City, Utah 84108

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)           If any provision of this Agreement is held to be illegal, invalid
or unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be

 

--------------------------------------------------------------------------------


 

affected by the illegal, invalid or unenforceable provision or by its severance
from this Agreement.  Furthermore, in lieu of such illegal, invalid or
unenforceable provision there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

 

(d)           The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(e)           The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason,
shall not be deemed to be a waiver of such provision or right or of any other
provision or right of this Agreement.

 

(f)            The provisions of this Agreement and the arrangements referenced
herein constitute the complete understanding and agreement among the parties
with respect to the subject matter hereof.  The parties hereto agree to accept a
signed facsimile copy or portable document format of this Agreement as a fully
binding original.  This Agreement may be executed in two or more counterparts.

 

(g)           The Company and the Executive hereby agree that certain provisions
of this Agreement, including, but not limited to, Section 3 shall survive the
expiration of the Severance Period in accordance with their terms.

 

(h)           The parties hereto intend that any amounts payable hereunder
comply with or are exempt from Section 409A of the Code (“Section 409A”)
(including under Treasury Regulation § 1.409A-1(b)(4) (“short-term deferrals”)
and other applicable provisions of Treasury Regulation §§ 1.409A-1 through
1.409A-6).  To the extent that the Executive is a “specified employee” within
the meaning of the Treasury Regulations issued pursuant to Section 409A of the
Code as of the Executive’s Date of Termination, no amount that constitutes a
deferral of compensation which is payable on account of the Executive’s
separation from service shall be paid to the Executive before the date (the
“Delayed Payment Date”) which is first day of the seventh month after the
Executive’s Date of Termination or, if earlier, the date of the Executive’s
death following such Date of Termination.  All such amounts that would, but for
this Section 7(h), become payable prior to the Delayed Payment Date will be
accumulated and paid on the Delayed Payment Date.  No interest will be paid by
the Company with respect to any such delayed payments.  For purposes of Section
409A, each of the payments that may be made under this Agreement shall be deemed
to be a separate payment.  This Agreement shall be administered, interpreted and
construed in a manner that does not result in the imposition of additional
taxes, penalties or interest under Section 409A.  The Company and the Executive
agree to negotiate in good faith to make amendments to the Agreement, as the
parties mutually agree are necessary or desirable to avoid the imposition of
taxes, penalties or interest under Section 409A.  Neither the Company nor the
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A.

 

--------------------------------------------------------------------------------


 

(i)            Each party hereto agrees with the other party hereto that it will
cooperate with such other party and will execute and deliver, or cause to be
executed and delivered, all such other instruments and documents, and will take
such other actions, as such other party may reasonably request from time to time
to effectuate the provisions and purpose of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board, the Company has caused this
Agreement to be executed in its name on its behalf, as of the date first written
above.

 

 

EXECUTIVE

 

 

 

 

 

/s/ Peter R. Huntsman

 

Peter R. Huntsman

 

 

 

 

 

HUNTSMAN CORPORATION

 

 

 

 

 

By:

/s/ Nolan A. Archibald

 

Name: Nolan A. Archibald

 

Title:   Compensation Committee Chairman

 

--------------------------------------------------------------------------------